UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11730 CRYPTOSIGN INC. (Exact name of registrant as specified in its charter) Delaware 84-1089377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 626 East 1820 North Orem, Utah (Address of principal executive offices) (Zip Code) (801) 592-3000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to 12(g) of the Exchange Act: Common Stock, $.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨ No Indicate by check mark if whether the registrant has submitted electronically and posted in its corporate Web site, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant is required to submit and post such files).þ Yes¨ No 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)þ YesoNo The aggregate number of shares held by non-affiliates of the registrant atDecember 31,2014 was 1,408,916.The market value of the common stock held by non-affiliates was $2,405,603, based on the closing bid price for the shares of common stock reported on the OTC Markets (“OTCQB”) on December 31, 2014.Shares held by each officer, each director and each person who owns 10% or more of the outstanding common stock have been excluded from this calculation in that such persons may be deemed affiliates. As of September 30, 2015, the registrant had 3,847,236 shares of common stock, par value $0.0001, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE:Exhibit 10.61 Subscription Agreeement 2 Table of Contents Page PART I Item 1. Business 5 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4 Mine Safety Disclosure 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A. Controls and Procedures 14 Item 9B. Other Information 15 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions, and Director Independence 21 Item 14. Principal Accounting Fees and Services 23 PART IV Item 15. Exhibits and Financial Statement Schedules 24 SIGNATURES 25 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 3 Table of Contents CryptoSign Inc. Unless otherwise indicated by the context, references herein to the “Company”, “CryptoSign”, “we”, “our” or “us” means CryptoSign Inc., a Delaware corporation, and its corporate subsidiaries and predecessors. Forward Looking Statements This annual report on Form 10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended that are based on management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this annual report on Form 10-K that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to those relating to future demand for the products and services we offer, changes in the composition of the products and services we offer, future revenues, expenses, results of operations, liquidity and capital resources or cash flows, the commodity price environment, managing our asset base, our ability to restructure our existing credit facilities or to obtain additional debt or equity financing, management’s assessment of internal control over financial reporting, financial results, opportunities, growth, business plans, strategies and objectives.Without limiting the foregoing, words such as “believe,” “expect,” “project,” “intend,” “estimate,” “budget,” “plan,” “forecast,” “predict,” “may,” “will,” “could,” “should,” or “anticipate” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance or achievements or the industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, but are not limited to, market factors, market prices and marketing activity, future revenues and costs, unsettled political conditions, civil unrest and governmental actions, foreign currency fluctuations, and environmental and labor laws and other factors detailed herein and in our other filings with the U.S. Securities and Exchange Commission (the “Commission”) filings.Additional Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · our ability to raise capital when needed and on acceptable terms and conditions; · our ability to identify and acquire a viable operating business; · our ability to attract and retain management, and to integrate and maintain technical information and management information systems; · the intensity of competition; and · general economic conditions. Forward-looking statements are predictions and not guarantees of future performance or events.The forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature, is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements.These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All written and oral forward-looking statements made in connection with this Annual Report on Form 10-K that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. 4 Table of Contents Item 1.Business Company History CryptoSign Inc. (“CryptoSign” or the “Company”, formerly StrategaBiz Inc., Agricon Global Corporation and BayHill Capital Corporation) was incorporated in May 1983 in the state of Colorado and re-incorporated in the state of Delaware in April 2008. This filing includes the operations and balances of CryptoSign Inc. The Company’s prior business activities consisted of organizing the Company, acquiring all the shares of Canola Property Ghana Limited (“CPGL”), forming Agricon SH Ghana Limited (“ASHG”), both Ghanaian companies and locating appropriate land that might be leased for cultivating and harvesting agricultural products in Ghana. These subsidiaries were our only active business and in December 2013 all operations in CPGL were transferred to ASHG and thereafter all business operations of CPGL ceased. Effective June 20, 2014 the Company sold ASHG, the only active business of the Company, to Ghana Journeys Limited, a company owned by Stephen Abu, a Vice President of Agricon. Discontinued Operations Agricon SH Ghana Limited Effective June 20, 2014, the Company sold all of the issued and outstanding shares (200,000) of ASHG to Ghana Journeys Limited. The Company also issued to Ghana Journeys Limited 4,755,000 shares of the Company’s common stock. In return, Ghana Journeys Limited assumed all of the liabilities and ongoing operating expenses of ASHG. See also Note 7, “Discontinued Operations,” to our Consolidated Financial Statements, set forth in Item 8 of this report, for additional information regarding the sale of ASHG.As of June 30, 2015 the Company had no business activities, other than its search for future merger or acquisition candidates and engaging in activities in furtherance of such acquisitions, and is therefore considered a “shell corporation” as defined in Rule 144(i)(1) of the Securities Act.As a consequence, no additional information regarding the Company’s operations, customers, markets, competition, environmental impact, licensing or regulations is provided. Change in Company Name and Equity Structure Reverse Stock Split and Name Change to StrategaBiz, Inc. Effective December 15, 2014, the Company filed an Amended and Restated Certificate of Incorporation (“Restated Certificate”) with the Delaware Secretary of State whereby the Company (a) changed its name to StrategaBiz, Inc. and (b) effected a reverse stock split to reduce the number of shares of outstanding common stock at a rate of 1 share for every 30 shares of common stock then outstanding (“Reverse Split”).The approval of the Restated Certificate to change the Company's name was approved by written consent of holders of a majority of the Company’s common stock.Each stockholder owning fewer than 30 shares of common stock immediately before the effective time of the Reverse Stock Split received from the Company $0.10 in cash, without interest, for each of such shares of common stock; and (b) each stockholder owning of record 30 or more shares of common stock immediately before the effective time of the Reverse Split held, after the Reverse Split, the number of shares of common stock equal to 1/30th of the number held prior to the Reverse Split.On November 25, 2014 the Company filed with the Securities and Exchange Commission, and the Company’s stockholders were furnished with a Definitive Information Statement filed on Schedule 14(c) to advise the stockholders of the corporate actions.The Company’s common stock began trading on January 15, 2015 on a post-split basis under the symbol “SGBZ.” All share and per-share amounts included in these consolidated financial statements have been restated to reflect the 1 for 30 reverse stock split. 5 Table of Contents Name Change to CryptoSign, Inc. Effective June 18, 2015, the Company changed its name to CryptoSign, Inc. by filing a Certificate of Amendment to the Amended and Restated Certificate of Incorporation with the Delaware Secretary of State.In connection with the name change, the Company changed its trading symbol to “CPSN.”The name and symbol change were done in anticipation of a merger with an operating company in the crypto currency industry. Employees As of June 30, 2015, we had three part-time employees. Reports to Security Holders We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and other items and amendments, thereto with the Commission.We provide free access to these filings, as soon as reasonably practicable after filing, on our Internet web site located atwww.cryptosign.com. In addition, the public may read and copy any materials we file with the Commission at its Public Reference Room at treet N.E., Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains its internet site www.sec.gov, which contains reports, proxy and information statements and our other information regarding issuers like the Company.Information appearing on the Company’s website is not part of any report that it files with the Commission. Item 1A. Risk Factors Not required for smaller reporting companies Item 1B. Unresolved Staff Comments None Item 2.Properties Through ASHG, the Company had previously entered into one or more leases relating to properties in Ghana.With the sale of ASHG, the Company no longer has any interests in real property. Item 3. Legal Proceedings There are no legal proceedings pending or threatened against the Company that the Company’s management believes would have a material adverse effect on the financial position of the business of the Company. 6 Table of Contents Item 4.Mine Safety Disclosure Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our shares are currently traded on the OTC Markets (“OTCQB”) under the symbol “CPSN”.The following table presents the high and low bid prices for the fiscal years ended June 30, 2015 and 2014.The prices have been adjusted retroactively to reflect the reverse stock split effective December 2014.These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions and may not necessarily represent actual transactions. Fiscal year ended June 30, 2015 High Low Fourth quarter $ $ Third quarter $ $ Second quarter $ $ First quarter $ $ Fiscal year ended June 30, 2014 High Low Fourth quarter $ $ Third quarter $ $ Second quarter $ $ First quarter $ $ Holders As of June 30, 2015 we had approximately 318 shareholders of record holding 3,847,236 shares of our common stock.The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. Dividends The Company has not paid any cash dividends to date, and has no intention of paying any cash dividends on the Common Stock in the foreseeable future.The declaration and payment of dividends is subject to the discretion of the Company’s Board of Directors and to certain limitations imposed under Delaware law.The timing, amount and form of dividends, if any, will depend upon, among other things, the Company’s results of operations, financial condition, cash requirements, and other factors deemed relevant by the Board of Directors.The Company intends to retain any future earnings for use in its business.The Company has never paid dividends on its Common Stock. 7 Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans The Company is required to measure and recognize compensation expense for all share-based payment awards (including stock options) made to employees and directors based on estimated fair value. Compensation expense for equity-classified awards is measured at the grant date based on the fair value of the award and is recognized as an expense in earnings over the requisite service period. At a special meeting of our shareholders held on March 31, 2008, our shareholders approved a proposal to adopt our 2008 Stock Incentive Plan (the “Stock Incentive Plan”). The Stock Incentive Plan became effective on April 23, 2008. Directors, employees, consultants and advisors of the Company and its subsidiaries are eligible to receive awards under the Stock Incentive Plan.The Stock Incentive Plan is administered by the Compensation Committee of our Board of Directors. The Stock Incentive Plan will continue until April 23, 2018. A maximum of 300,000 shares of our common stock was made available for issuance under the Stock Incentive Plan. The following types of awards are available under the Stock Incentive Plan: (i) stock options; (ii) stock appreciation rights; (iii) restricted stock; (iv)restricted stock units; and (v) performance awards. Our Board of Directors may, from time to time, alter, amend, suspend or terminate the Stock Incentive Plan. On February 10, 2012 a majority of our shareholders approved an amendment to the Stock Incentive Plan to increase the share amount under the plan from 300,000 to 3,300,000.This amount was reduced accordingly in connection with the Reverse Stock Split to 110,000. As of June 30, 2015, there are no outstanding awards under the Stock Incentive Plan. 8 Table of Contents The following table sets forth information regarding our equity compensation plans as of June 30, 2015: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 0 $
